DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Preliminary Amendment filed 2/25/2020 is entered. Claims 1-11 are all the claims pending in the application. Claims 1-6 and 8-11 are rejected. Claim 7 is objected to. 

Claim Objections
Claims 2 and 9-11 are objected to because of the following informalities:  
Claim 2 recites “EpCAM” and “CK”. The entire meaning of these acronyms should be spelled out in at least the first recitation of each acronym.
Claim 9 recites “BSA”. The entire meaning of this acronym should be spelled out in at least the first recitation of the acronym.
Claims 10-11 are objected to by virtue of their dependency on claim 9.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-12 of copending Application No. 16/631,336 (hereinafter “the ‘336 application”) in view of U.S. Patent Application Publication No. 2016/0011198 to Dittamore (cited in IDS filed 2/25/20; hereinafter “Dittamore”). This is a provisional nonstatutory double patenting rejection.
As to independent claim 1, claim 1 of the ‘336 application discloses a method for screening a prostate cancer patient, the method comprising the steps of:  5obtaining blood from the prostate cancer patient; isolating circulating tumor cells from the blood using a biochip; reacting the isolated circulating tumor cells with a fluorescent marker binding specifically to the circulating tumor 10cells and a fluorescent marker binding specifically to a biomarker; receiving optical images of the circulating tumor cells reacted with the fluorescent marker specific to the circulating tumor cells and the biomarker reacted 15with the fluorescent marker specific to the biomarker under a plurality of wavelength ranges, respectively; performing a first filtering by measuring fluorescence intensities of the circulating tumor cells and the biomarker in the optical images under all or part of the plurality of wavelength ranges; performing a second filtering by measuring morphology of the circulating tumor cells in the optical images under all or part of the plurality of wavelength ranges; and  25performing a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges (“A method for screening a prostate cancer patient, comprising the steps of: obtaining blood from the prostate cancer patient; isolating circulating tumor cells from the blood using a biochip; reacting the isolated circulating tumor cells with a fluorescent marker binding specifically to the circulating tumor cells and a fluorescent marker binding specifically to an AR variant; obtaining optical images of the circulating tumor cells reacted with the fluorescent marker and the AR variant under a plurality of wavelength ranges, respectively; performing a first filtering by measuring fluorescence intensities of the circulating tumor cells and the AR variant in the optical images under all or part of the plurality of wavelength ranges; performing a second filtering by measuring morphology of the circulating tumor cells in the optical images under all or part of the plurality of wavelength ranges; performing a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges”).
Claim 1 of the ‘336 application does not expressly disclose that the biomarker is a prostate-specific membrane antigen.
Dittamore, like the claims of the ‘336 application, is directed to analyzing images of circulating tumor cells for assessing a patient with prostate cancer (Abstract). Dittamore discloses that the biomarker of interest which is expressed by the CTCs is a prostate-specific membrane antigen PSMA (Abstract). Dittamore further discloses immunofluorescent staining the CTCs with CK, CD45, and DAPI, then detecting the CTC subpopulation expressing PSMA as those comprising CK+ and CD45-, and determining the number of CTCs expressing PSMA among all CTCs ([0025-0026, 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘336 application to react PSMA with a fluorescent marker, image the CTCs and PSMA, and perform image-analysis to detect an amount of PSMA, as taught by Dittamore, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately characterize prostate cancer and subsequent treatment ([0007] of Dittamore). 

Claims 2-11 of the subject application recite features which are identical to those recited in claims 2 and 4-12 of the ‘336 application, respectively. 

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12-15 of copending Application No. 16/641,873 (hereinafter “the ‘873 application”) in view of U.S. Patent Application Publication No. 2016/0011198 to Dittamore (cited in IDS filed 2/25/20; hereinafter “Dittamore”). This is a provisional nonstatutory double patenting rejection.
As to independent claim 1, claim 1 of the ‘873 application discloses a method for screening a prostate cancer patient, the method comprising the steps of:  5obtaining blood from the prostate cancer patient; isolating circulating tumor cells from the blood using a biochip; reacting the isolated circulating tumor cells with a fluorescent marker binding specifically to the circulating tumor 10cells and a fluorescent marker binding specifically to a biomarker; receiving optical images of the circulating tumor cells reacted with the fluorescent marker specific to the circulating tumor cells and the biomarker reacted 15with the fluorescent marker specific to the biomarker under a plurality of wavelength ranges, respectively; performing a first filtering by measuring fluorescence intensities of the circulating tumor cells and the biomarker in the optical images under all or part of the plurality of wavelength ranges; performing a second filtering by measuring morphology of the circulating tumor cells in the optical images under all or part of the plurality of wavelength ranges; and  25performing a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges (“A method for screening a cancer patient, the method comprising the steps of: obtaining blood from the cancer patient; isolating circulating tumor cells from the blood using a biochip; reacting the isolated circulating tumor cells with a fluorescent marker binding specifically to the circulating tumor cells and a fluorescent marker binding specifically to AXL; receiving optical images of the circulating tumor cells reacted with the fluorescent marker specific to the circulating tumor cells and the AXL reacted with the fluorescent marker specific to the AXL under a plurality of wavelength ranges, respectively; performing a first filtering by measuring fluorescence intensities of the circulating tumor cells and the AXL in the optical images under all or part of the plurality of wavelength ranges; performing a second filtering by measuring morphology of the circulating tumor cells in the optical images under all or part of the plurality of wavelength ranges; and performing a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges”).
Claim 1 of the ‘873 application does not expressly disclose that the biomarker is a prostate-specific membrane antigen.
Dittamore, like the claims of the ‘873 application, is directed to analyzing images of circulating tumor cells for assessing a patient with cancer (Abstract). Dittamore discloses that the biomarker of interest which is expressed by the CTCs is a prostate-specific membrane antigen PSMA (Abstract). Dittamore further discloses immunofluorescent staining the CTCs with CK, CD45, and DAPI, then detecting the CTC subpopulation expressing PSMA as those comprising CK+ and CD45-, and determining the number of CTCs expressing PSMA among all CTCs ([0025-0026, 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘873 application to react PSMA with a fluorescent marker, image the CTCs and PSMA, and perform image-analysis to detect an amount of PSMA, as taught by Dittamore, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately characterize prostate cancer and subsequent treatment ([0007] of Dittamore). 

Claims 2-11 of the subject application recite features which are identical to those recited in claims 2-7 and 12-15 of the ‘873 application, respectively.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0011198 to Dittamore (cited in IDS filed 2/25/20; hereinafter “Dittamore”) in view of U.S. Patent Application Publication No. 2015/0233927 to Giannakakou et al. (hereinafter “Giannakakou”) and further in view of “Analytical Validation and Capabilities of the Epic CTC Platform: Enrichment-Free Circulating Tumour Cell Detection and Characterization” by Werner et al. (hereinafter “Werner”).
As to independent claim 1, Dittamore discloses a method for screening a prostate cancer patient (Abstract discloses that Dittamore is directed to a method for detecting prostate specific membrane antigen PSMA on circulating tumor cells CTCs obtained from a patient having prostate cancer), the method comprising the steps of:  obtaining blood from the prostate cancer patient ([0022] discloses obtaining a blood sample from the patient); reacting the circulating tumor cells with a fluorescent marker binding specifically to the circulating tumor cells and a fluorescent marker binding specifically to prostate- specific membrane antigen ([0025-0026, 0042] discloses immunofluorescent staining the CTCs with CK, CD45, and DAPI, then detecting the CTC subpopulation expressing PSMA as those comprising CK+ and CD45-, and determining the number of CTCs expressing PSMA among all CTCs); receiving optical images of the circulating tumor cells reacted with the fluorescent marker specific to the circulating tumor cells and the prostate-specific membrane antigen reacted with the fluorescent marker specific to the prostate-specific membrane antigen ([0066] discloses that the immunofluorescent stained cells are imaged in multiple fluorescent channels; see Fig. 2A); performing a first filtering by measuring fluorescence intensities of the circulating tumor cells and the prostate-specific membrane antigen in the optical images ([0077-0079, 0065-0067, 0026] disclose that the fluorescence intensities in the images are used to detect the immunofluorescent stains which indicate CTCs, white blood cells (WBCs), and CTCs which express PSMA); performing a second filtering by measuring morphology of the circulating tumor cells in the optical images ([0078-0079, 0065-0067, 0021-0022] disclose that the morphological features in the images are used to distinguish the CTCs).
Dittamore does not expressly disclose isolating circulating tumor cells from the blood using a biochip or that the reacting step is performed on the isolated CTCs. Dittamore discloses that the immunofluorescent stained cells are imaged in multiple fluorescent channels ([0066]) which an ordinarily skilled artisan would understand to be different color channels in order to distinguish the biomarkers from one another. However, Dittamore does not expressly disclose this feature. That is, Dittamore does not expressly disclose that the images are received under a plurality of wavelength ranges, respectively, that the first filtering and second filtering steps are performed under all or part of the plurality of wavelength ranges. Although Dittamore discloses forming a composite images of the various fluorescent markers (Fig. 2A), Dittamore also does not expressly disclose performing a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges. 
Giannakakou, like Dittamore, is directed to the treatment of prostate cancer patients by imaging circulating tumor cells and determining those which express PSMA (Abstract and [0018]). Similar to Dittamore, Giannakakou discloses immunostaining the circulating tumor cells with DAPI and CD45 among other fluorescent markers ([0018]). Dittamore additionally discloses immunofluorescence staining the PSMA cells with the addition of cytokeratin-18 as an alternative marker ([0020]). Giannakakou further discloses a preprocessing step of isolating the CTCs using a GEDI biochip prior to imaging ([0016-0020, 0141]; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dittamore to isolate the CTCs from the blood using a biochip such that the imaging is performed on the isolated CTCs, as taught by Giannakakou, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance the accuracy of recognition results. 
Dittamore discloses that the immunofluorescent stained cells are imaged in multiple fluorescent channels ([0066]) which an ordinarily skilled artisan would understand to be different color channels in order to distinguish the biomarkers from one another. However, Dittamore does not expressly disclose this feature. That is, the proposed combination of Dittamore and Giannakakou does not expressly disclose that the images are received under a plurality of wavelength ranges, respectively, that the first filtering and second filtering steps are performed under all or part of the plurality of wavelength ranges. Although Dittamore discloses forming a composite images of the various fluorescent markers (Fig. 2A), the proposed combination of Dittamore and Giannakakou also does not expressly disclose performing a third filtering by measuring morphology of the circulating tumor cells in a combined image obtained by merging all or part of the optical images under the plurality of respective wavelength ranges.
Werner, like Dittamore and Giannakakou, is directed to analyzing images of CTCs taken from prostate cancer patients (Abstract). Werner discloses the fluorescently staining the isolated CTCs with the very same biomarkers (CK, CD45, and DAPI) used in Dittamore in order to distinguish the CTCs (Section 2). In particular, Werner discloses imaging the CTCs under red, green, and blue channels such that the blue channel distinguishes the DAPI marker, the red channel distinguishes the CK marker, and the green channel distinguishes the CD45 marker, and a 3-colour merged image shows all the features (Fig. 2 and section 2). Werner discloses the detection and characterization of the CTCs using the markers detected in the images and morphological features thereof (Sections 2 and 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Dittamore and Giannakakou to capture the images under a plurality of color channels and to distinguish the various biomarkers using intensity and morphological characteristics of the CTCs in each channel image and the merged channel image, as taught by Werner, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to distinguish the various markers.

As to claim 2, the proposed combination of Dittamore, Giannakakou, and Werner further teaches that the fluorescent marker binding specifically to the circulating tumor cells is at least one selected from the group consisting of an antibody specific for vimentin, an antibody specific for EpCAM, and an antibody specific for CK ([0025] of Dittamore discloses that the fluorescent marker binding with the CTCs includes cytokeratin CK). 

As to claim 3, the proposed combination of Dittamore, Giannakakou, and Werner further teaches that the optical images under the plurality of wavelength ranges in the step of receiving the optical images include a blue wavelength range image, a green wavelength range image, and a red wavelength range image (Fig. 2 and Section 2 of Werner discloses that the plurality of wavelengths include a blue channel, a green channel, and a red channel).

As to claim 4, the proposed combination of Dittamore, Giannakakou, and Werner further teaches that a nucleus of the circulating tumor cells is identified by performing, on the blue wavelength range image, the step of performing the first filtering and the step of performing the second filtering ([0039] of Dittamore discloses that the nucleus is identified in the DAPI channel (first filtering) and that morphological characteristics (second filtering) thereof distinguish whether the cell having the nucleus is a CTC; Fig. 2 of Werner discloses that the DAPI channel is blue; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).

As to claim 5, the proposed combination of Dittamore, Giannakakou, and Werner further teaches that a membrane of the circulating tumor cells is identified by performing, on one or more of the green wavelength range image and the red wavelength range image, the step of performing the first filtering ([0039] of Dittamore discloses that a CTC cluster is characterized by cell membranes identified in the CK and CD45 channels; Fig. 2 of Werner discloses that the CK and CD45 channels are red and green, respectively; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).

As to claim 6, the proposed combination of Dittamore, Giannakakou, and Werner further teaches that the morphology of the circulating tumor cells includes one or more of cell area, cell size, and circularity ([0067] of Dittamore discloses that the morphological characteristics of the CTCs includes cell size). 

As to claim 9, the proposed combination of Dittamore, Giannakakou, and Werner further teaches that the biochip is a high-density microporous chip coated with a BSA solution (Figs. 1 and 2A of Giannakakou shows that the biochip has a high density of pores which are on the order of micrometers; [0078] discloses that the chip is coated in a solution comprising BSA). 

As to claim 10, the proposed combination of Dittamore, Giannakakou, and Werner further teaches that the high-density microporous chip is a size-based chip ([0148, 0160] of Giannakakou discloses that the GEDI chip generates size-dependent trajectories of cells). 

As to claim 11, the proposed combination of Dittamore, Giannakakou, and Werner does not expressly disclose that the coating with a BSA solution is performed at a BSA concentration of 0.05 to 0.15%. 
However, according to MPEP 2144.05(II)(A), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
At [0074-0078], Giannakakou discloses that the stringency conditions dictate the concentrations of the solutions used on the biochip. Thus, in the proposed combination of Dittamore, Giannakakou, and Werner, the contents of the solution including the amount of BSA is a results effective variable.  In the proposed combination of the teachings of Dittamore, Giannakakou, and Werner, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed range 0.05 to 0.15% of such a results-effective variable through routine experimentation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dittamore in view of Giannakakou and further in view of Werner, as evidenced by U.S. Patent Application Publication No. 2016/0340269 to Muramatsu et al. (hereinafter “Muramatsu”).
As to claim 8, the proposed combination of Dittamore, Giannakakou, and Werner does not expressly disclose that the step of isolating the circulating tumor cells is performed under atmospheric pressure of 1000 hPa to 1020 hPa. However, the process of isolating the CTCs disclosed at [0016-0020] of Giannakakou does not specify any special atmospheric conditions for performing such a step. As such, Giannakakou appears to disclose performing the isolating step under ordinary atmospheric pressure, which an ordinarily skilled artisan would have understood to be approximately 1013 hPA, as evidenced by Muramatsu ([0040]). Therefore, the proposed combination of Dittamore, Giannakakou, and Werner renders the claim obvious.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663